El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
El presente es un recurso de certiorari interpuesto por F. Carrera y Hermano para la revisión de los procedimientos seguidos en la Corte de Distrito de Mayagüez con motivo de apelación interpuesta por José Suris Cardona, contra sen-tencia dictada por la corte municipal de dicha ciudad en pleito de tercería sobre bienes muebles.
' Librado el mandamiento para que se elevaran a esta Corte Suprema los autos que habían de ser revisados, se hizo la remisión, y de esos autos y de la petición de .certiorari resultan los siguientes hechos:
José Suris Cardona siguió ante la Corte Municipal de Mayagüez un pleito sobre tercería de bienes muebles contra F. Carrera y Hermano y Juan Suris Cardona, y habiendo recaído sentencia desestimando la demanda estableció ape-lación el tercerista, la que fué notificada a ambos deman-dados. La transcripción de autos fué radicada en la Corte de Distrito de Mayagüez dentro del término legal pero cer-tificada únicamente por el abogado del demandante ter-*772cerista y el abogado de la demandada F. Carrera y Her-mano. El otro demandado Jnan Suris Cardona no tabla comparecido al juicio. La sociedad F. Carrera y Hermano presentó moción solicitando fuera desestimada la apelación por el fundamento de no haber sido certificada la transcrip-ción por el demandado Juan Suris Cardona o por su abogado, y al ser discutida dicha moción solicitó la representación del tercerista José Suris Cardona, que en el caso de que la corte entendiera que la transcripción de autos debía estar certifi-cada también por el demandado Juan Suris Cardona se le permitiera presentar la conformidad de éste con dicha trans-cripción, habiendo resuelto la corte por orden de 28 de octubre de 1918, desestimar la moción de F. Carrera y Hermano y conceder al demandante apelante cinco días para que radi-cara en secretaría la conformidad del demandado Juan Suris Cardona con la transcripción expresada al objeto de que la misma quedara completa para los efectos del recurso. El demandado Juan Suris Cardona por nota marginal estam-pada con su firma en la transcripción de autos, expresó su conformidad con ella en Io. de noviembre de 1918.
Alega el peticionario que la resolución dictada por la Corte de Distrito de Mayagüez en 28 de octubre de 1918, infringe abiertamente la Ley No. 13 de 14 de noviembre de 1917 enmendatoria de la sección Ia. de la ley para reglamentar las apelaciones contra sentencias de las cortes municipales en pleitos civiles, aprobada en marzo 11, 1908, pues con dicha orden la corte de Mayagüez traspasó los límites de su juris-dicción concediendo a la parte apelante un remedio no pre-visto por la ley y extendiendo un plazo ya vencido para registrar la conformidad del apelado Juan Suris Cardona con la transcripción ya radicada por el apelante.
Sin que entremos a discutir si Juan Suris Cardona es o no parte necesaria en el recurso, toda vez que tal cuestión no ha sido levantada por las partes, entendemos que la trans-cripción de autos fué radicada dentro del término prevenido por la ley y que el hecho de no estar certificada por uno de *773los demandados o sea Juan Suris Cardona, constituía nn de-fecto que podía ser subsanado con permiso de la autoridad judicial como en efecto lo fue. Y la corte, no carecía de jurisdicción para conceder ese permiso, cuya concesión sólo podría ser regulada por la sana discreción judicial, de la que no aparece abusara el juez,' teniendo en cuenta las circuns-tancias del caso. Esas mismas circunstancias nos inclina-rían a no bacer uso de nuestra discreción judicial para conce-der el remedio de certiorari solicitado, que como bemos diebo repetidas veces no es de procedencia obligatoria sino que debe expedirse sólo cuando se demuestre a la corte una causa especial para ello. ■
Es de anularse el auto de certiorari expedido, devolvién-dose los autos originales a la corte inferior a los fines pro-cedentes. '
Amelado el auto de certiorari expedido y de-vueltos los autos originales a la corte inferior.
Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutcbison.